DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. 201903618080 herein Subramanian and Kejeriwal et al. 20090327274 herein Kejeriwal in view of Miyassi et al. 20220067816 herein Miyassi.
Per claim 1, Subramanian discloses: obtaining feature measurements of a computer processor (fig. 8 comp 701; access parameters) applying feature measurements to a trained model; obtaining output values from the trained model, (fig. 2 and 5, ¶0040 and ¶0043; In the lower part of the figure an later "prediction phase" is shown, in which the trained neural network is used to make predictions of cache performance for a given configuration.) the output values corresponding to different hardware configurations; and operating the computer processor according to the selected hardware configuration, (fig. 5, ¶0045; The output nodes are adapted to provide the estimated cache performance values, such as an instruction cache access rate value 410, an instruction cache miss rate value 411, a data cache access rate value 412, a data cache miss rate value 413, a level two cache access rate value 414 and a level two cache miss rate value 415. ….The values at the output nodes of the output layer 404 are the at least one cache performance value generated by the neural network 103 and provide an indication the performance of the cache configuration) operating the computer processor according to the selected hardware configuration (fig. 8 comp 707; operating according to the cache configurations).
Subramanian does generating a cache performance value that indicates the performance of the cache configuration but does not specifically disclose: wherein the output values include one of a certainty score, a ranking, or a regression value.
However, Kejeriwal discloses: wherein the output values include one of a certainty score, a ranking, or a regression value (¶0026; Once ranking component 106 has received a result set and feature values, ranking component 106 may determine an importance score associated with the electronic documents from the result set based at least in part on such feature values. Such an importance score may be assigned to electronic documents depending on the traversing of one or more trees based at least in part on feature values associated with such electronic documents).
It would have been obvious to one having ordinary skill in the art at time of the effective filing date to combine the teachings of Subramanian and Kejeriwal because Subramanian Neural network combined with Kejeriwal’s prefetch ranking component because it sorts and presents the most relevant information. Thus, Kejeriwal improves the effectiveness of the training and the runtime performance of prefetching into the cache (¶0015; Accordingly, advanced rankings of electronic documents may be performed with a reduced impact on query processing time, based at least in part on improving run-time performance via prefetching techniques and/or other procedures).
The combined teachings of Subramanian and Kejeriwal does not disclose: wherein the trained model includes a plurality of trained forest, each trained forest corresponding to a different hardware configuration, and wherein each forest includes a plurality of trees; selecting a hardware configuration based on the output values of each tree of each forest.  
However, Myassi discloses: wherein the trained model includes a plurality of trained forest, each trained forest corresponding to a different hardware configuration, (¶0063; An example ML model includes a random forest, XGBoost, or random decision forests model used for classification, regression and other tasks. The random forests model operates by constructing a multitude of decision trees at training time and outputting the class that is the mode of the classes (classification) or mean prediction (regression) of the individual trees) and wherein each forest includes a plurality of trees; selecting a hardware configuration based on the output values of each tree of each forest (¶0063; An example ML model includes a random forest, XGBoost, or random decision forests model used for classification, regression and other tasks. The random forests model operates by constructing a multitude of decision trees at training time and outputting the class that is the mode of the classes (classification) or mean prediction (regression) of the individual trees).
It would have been obvious to one having ordinary skill in the art at time of the effective filing date to combine the teachings of Subramanian, Kejeriwal and Mayassi because Mayassi’s ML model including a forest because it’s used for classification and regression to sort through data. Thus, Mayassi’s ML model improves data driven predictions to improve performance (¶0015; Machine-learning explores the study and construction of algorithms, also referred to herein as tools, which learn from existing data and make predictions about new data. Such machine-learning tools operate by building a model from example training data to make data-driven predictions or decisions expressed as outputs or assessments (e.g., abandonment risks)).
Per claim 2, Kejeriwal discloses: wherein applying the feature measurements to the trained model comprises: traversing one or more trees of the trained model, comparing the feature measurements to thresholds of the one or more trees to arrive at a leaf node (¶0033; Additionally, a comparison at a current node of a current feature value against a current threshold value may be utilized to traverse or walk a given tree; ¶0039; Such a ranking may be based at least in part on a comparison of the feature values against one or more threshold values associated with one or more trees).
Per claim 3, Kejeriwal discloses: wherein obtaining the output values includes obtaining the output values from leaf nodes of the one or more trees of the trained model (fig. 3, ¶0033; For example, such a feature value may be compared to such threshold values by stepping through root node and various interior nodes of a given tree to reach a target value associated with a given leaf node. Such a leaf node may represent a possible target value based at least in part on values of the variables represented by the particular path leading from the root node to the particular leaf node via the internal nodes. Such operations may be referred to as "walking the tree" and/or " traversing the tree").
Per claim 4, the combined teachings of Subramanian and Kejeriwal does not specifically discloses: wherein the one or more trees includes a suite of trees, each tree being associated with a different hardware configuration.
However, Miyassi discloses: wherein the one or more trees includes a suite of trees, each tree being associated with a different hardware configuration (¶0063; An example ML model includes a random forest, XGBoost, or random decision forests model used for classification, regression and other tasks. The random forests model operates by constructing a multitude of decision trees at training time and outputting the class that is the mode of the classes (classification) or mean prediction (regression) of the individual trees).
It would have been obvious to one having ordinary skill in the art at time of the effective filing date to combine the teachings of Subramanian, Kejeriwal and Miyassi because Miyassi’s random forest model is able to blend multiple models to achieve an optimal model output. This is outup achieve improved prediction accuracy (¶0064; …a behavioral sequence is constructed for that user and evaluated with respect to the multiple standalone ML models to achieve a supreme prediction accuracy).

Per claim 5, Miyassi discloses: wherein the output values comprise output values from each tree of the one or more tree (¶0063; An example ML model includes a random forest, XGBoost, or random decision forests model used for classification, regression and other tasks. The random forests model operates by constructing a multitude of decision trees at training time and outputting the class that is the mode of the classes (classification) or mean prediction (regression) of the individual trees).
Per claim 6, Miyassi discloses: wherein the one or more trees includes a suite of forests, each forest being associated with a different hardware configuration, each forest including multiple trees (¶0063; An example ML model includes a random forest, XGBoost, or random decision forests model used for classification, regression and other tasks. The random forests model operates by constructing a multitude of decision trees at training time and outputting the class that is the mode of the classes (classification) or mean prediction (regression) of the individual trees).
Per claim 7, Miyassi discloses: wherein obtaining the output values includes, for a forest of the suite of forests, obtaining output values from each tree of the forest, and combining the output values of each tree of the forest to obtain an output value for the forest (¶0063; An example ML model includes a random forest, XGBoost, or random decision forests model used for classification, regression and other tasks. The random forests model operates by constructing a multitude of decision trees at training time and outputting the class that is the mode of the classes (classification) or mean prediction (regression) of the individual trees; examiner notes that the mean production is a result of combining the outputs of the trees).
Per claim 8, Miyassi discloses: wherein the leaf nodes of the trees include regression values (¶0063; The random forests model operates by constructing a multitude of decision trees at training time and outputting the class that is the mode of the classes (classification) or mean prediction (regression) of the individual trees).
Per claim 9, Kejeriwal discloses: wherein the output values comprise ranking, and the rankings comprise bins of feature measurements (¶0045 once ranking component 106 has received a result set and corresponding feature values, ranking component 106 may determine an importance score associated with the electronic documents from the result set based at least in part on such feature values. Such an importance score may be assigned to electronic documents depending on the traversing one or more trees based at least in part on feature values associated with such electronic documents. Ranking component 106 may be capable of ranking such a result set such that the most relevant electronic documents in the result set are presented to a user first, based at least in part on such an importance score).
Claims 10-12 are the system claims corresponding to the method claims 1-3 and are rejected under the same reasons set forth in connection with the rejection of claims 1-3. The rejection is silent to a processor and a processor configuration unit however, all references cited teach a processor and program to configure a ML model.

Claims 13-18 are the system claims corresponding to the method claims 4-9 and are rejected under the same reasons set forth in connection with the rejection of claims 4-9. The rejection is silent to a processor and a processor configuration unit however, all references cited teach a processor and program to configure a ML model.
Claims 19-20 are the processor claims corresponding to the method claims 1-2 and are rejected under the same reasons set forth in connection with the rejection of claims 1-2. The rejection is silent to a processor and a processor configuration unit however, all references cited teach a processor and components to configure a ML model.

Response to Arguments
Applicant’s arguments, filed 6/16/22, with respect to the rejection(s) of claim(s) 1, 10 and 19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Myassi. Myassi discloses a ML model comprising a forest and trees trained for different configurations. 

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138